Citation Nr: 0637706	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  02-10 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for 
generalized anxiety disorder, currently evaluated as 30 
percent disabling.  

2.  Entitlement to a compensable disability rating for tinea 
pedis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
September 1989 and from November 1989 to November 1993.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in April 2005.  A transcript 
of that hearing is associated with the claims file.  

This case was previously before the Board and was remanded to 
the RO in August 2005 via the Appeals Management Center (AMC) 
in Washington, DC.  The procedural history of this case was 
described in the August 2005 Board remand and will not be 
repeated.


FINDINGS OF FACT

1.  The veteran's generalized anxiety disorder is productive 
of social and industrial impairment of no more than 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

2.  The veteran failed to report for a scheduled March 2006 
VA examination of his tinea pedis without good cause.  The 
examination was needed to determine whether he meets the 
schedular criteria for a higher rating.

CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for generalized anxiety disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9400 (2006).

2.  The veteran's claim for an increased compensable rating 
for his tinea pedis must be denied as a matter of law. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.655(a), (b) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

A review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of these claims by rating decisions in November 2000 
(generalized anxiety disorder) and May 2001 (tinea pedis).  
The Board notes that in regards to the generalized anxiety 
disorder claim this was both a practical and legal 
impossibility because the VCAA was not enacted until later - 
in November 2000.  And in Pelegrini II, the Court clarified 
that in this type situation, as well as where the veteran did 
not receive VCAA notice until after the initial adjudication 
of his claim (tinea pedis), VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew, as if the initial decision was not made.  Rather, VA 
need only ensure the veteran receives or since has received 
content-complying notice such that he is not prejudiced.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Here, the RO 
readjudicated the claims and sent the veteran supplemental 
statements of the case (SSOCs) in July 2003, April 2004 and 
July 2006 after VCAA notices were sent in January 2001 
(generalized anxiety disorder), September 2003 (tinea pedis) 
and March 2006 (both).  The veteran was provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the notices.  In August 2006, the 
veteran's representative submitted a VA form 646 which states 
they rest the appeal on the answer to the statement of the 
case and have no further argument to submit in conjunction 
with these claims.  Therefore, there is no prejudice to him 
because his claims were readjudicated by the RO after 
appropriate VCAA notice was provided.

The VCAA letters summarized the evidence needed to 
substantiate the claim[s] and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  Regarding the fourth element, the March 
2006 letter informed the veteran: "It is your responsibility 
to make sure we receive all requested records that aren't in 
the possession of Federal department or agency."  (Emphasis 
in original).  This satisfies the regulation, in that it 
informed the veteran that he could submit any and all 
evidence which was pertinent to his claims, not merely that 
requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in August 
2006, including as it relates to the downstream effective 
date element of his claims.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA medical records and 
reports of VA examinations.  Pursuant to instructions in the 
August 2005 Board remand, the RO, in an October 2005 letter, 
requested that the veteran complete the enclosed 
authorization form so that records from "Dr. McMillin, Jr." 
could be obtained; however, he failed to respond.  The Court 
has held that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran and his representative have not 
identified any outstanding evidence.  As noted above, the 
representative, in August 2006, indicated that they had no 
further evidence to submit.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  See 38 C.F.R. § 3.103 (2006).  He veteran 
testified in support of his claim in April 2005.  

Entitlement to an increased disability rating for generalized 
anxiety disorder, currently evaluated as 30 percent 
disabling.  

In a June 1994 rating decision, the RO granted service 
connection for anxiety disorder, evaluated as 10 percent 
disabling.  The veteran sought an increased rating in 
September 2000.  As noted in the Introduction, he perfected 
an appeal of a November 2000 rating decision which denied a 
rating in excess of 10 percent.  The RO increased the 
disability rating for generalized anxiety disorder to 30 
percent in April 2001.  The veteran seeks an even higher 
rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Pertinent law and regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Parts 4.  Specific diagnostic codes will be discussed 
where appropriate below.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2006).

Specific rating criteria

The veteran's generalized anxiety disorder is evaluated as 30 
percent disabling under 38 C.F.R. § 4.130, DC 9400 (2006).

A 30 percent is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

38 C.F.R. § 4.130, Diagnostic Code 9400 (2006).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes] (2006).

Analysis

With regard to the psychiatric manifestations of the 
veteran's service-connected psychiatric disability, 
generalized anxiety disorder, the Board finds that the 
veteran's symptomatology does not warrant a rating in excess 
of 30 percent under DC 9400.  With reference to the criteria 
for the next higher 50 percent level, presented above, the 
Board notes that the veteran currently displays none of the 
symptoms that are associated with a 50 percent rating.

The primary medical evidence in this case comes from a 
January 2001 VA examination report and VA and private 
treatment records dated from 2000 to 2006.  The January 2001 
VA examination noted that the veteran was taking Klonopin for 
his anxiety symptoms and that as long as he was on his 
medication he had no difficulties sleeping or working.  He 
currently worked in the VA compensated work therapy (CWT) 
program and lived in a homeless shelter.  He indicated that 
he enjoyed spending time with his daughter and other family.  
He denied suicidal or homicidal ideations.  Mental status 
examination revealed that he was casually dressed and 
oriented in all spheres.  He demonstrated appropriate eye 
contact.  There was no impairment in thought process or 
communication.  He denied any delusions or auditory, visual 
or olfactory hallucinations.  He did worry about financial 
difficulties, obtaining employment, and consequences of 
overwhelming anxiety if unable to take proper medication.  
His insight and judgment were good.  The examiner indicated 
that the veteran had psychosocial and interpersonal 
impairments as well as an inability to obtain employment, but 
was benefiting from his medication.  A GAF score of 65 was 
assigned.  

A private treatment record dated in February 2001 stated that 
the veteran was functioning well and that he was going to 
graduate school and working and "pretty much doing 
everything that he needs to do."  It noted that "[h]e 
hasn't had any real problem, but he does feel that he does 
need his Klonopin."  A June 2001 VA medical record also 
reported that the veteran was enrolled in college and was 
living on campus.  He denied any psychiatric symptoms at that 
time and reported that he was doing well.  It was noted that 
he was taking Paxil for depression and Klonopin for anxiety.  
There were no symptoms of anxiety or depression on 
evaluation.  An October 2001 private treatment record 
continued to report that the veteran was "functioning 
well."  

VA discharge summaries show that the veteran was admitted for 
substance abuse rehabilitation program in September 2002.  
Mental status examination revealed that he was alert and 
cooperative, that his speech was coherent and goal oriented 
without looseness of association or flight of ideas, and that 
his affect was appropriate to pleasant mood.  He denied any 
homicidal or suicidal ideations as well as hallucinations or 
delusions.  Memory was intact to immediate, remote and recent 
recall.  It was noted that the veteran participated well 
throughout the program.  

When seen by VA in July 2003, the veteran reported that the 
Paxil was effective for him when he felt dysphoric.  He was 
neatly groomed, his speech was coherent without looseness of 
association or flight of ideas, and his affect was 
appropriate to pleasant mood.  He denied any suicidal or 
homicidal ideations.  He was given a refill for Paxil.  He 
received another refill in October 2003 when he reported mild 
depression.  No other psychiatric symptoms were noted.  In 
November 2003, the veteran reported a "depressed-type 
feeling" and being more nervous than normal.  His sleep was 
"about right."  Appetite and weight were stable and energy 
level was normal.  In February 2004, the veteran stated that 
he had not been taking his Paxil every day.  The Paxil was 
refilled and the veteran was encouraged to take his 
medication every day.  

None of the above evidence documented any findings of 
flattened affect, impaired speech, panic attacks, impaired 
memory, impaired judgment, impaired abstract thinking, 
disturbances of motivation and mood, or difficulty in 
establishing effective work and social relationships.  The 
evidence revealed that the veteran had an appropriate affect 
and that his thought processes were goal directed with no 
flight of ideas or loosening of association.  His thought 
content was negative for any suicidal or homicidal ideations, 
or any auditory or visual hallucinations.  In addition, 
speech was normal in content and rate.  

Overall, the Board finds that the evidence described above 
does not show a level of symptomatology reflective of the 50 
percent level.  In essence, the degree of symptomatology 
described for the 50 percent level in the rating schedule is 
more severe than that displayed by the evidence of record.  
The Board notes that the GAF score of 65 noted on the January 
2001 VA examination is insufficient evidence to warrant a 
rating higher than 30 percent.  As noted above, a GAF score 
of 65 contemplates some mild symptoms such as depressed mood 
and mild insomnia.  In addition, the record reflects that the 
veteran works and is taking graduate courses.  The veteran's 
current symptomatology, including depressed mood and anxiety, 
is specifically accounted for in the current 30 percent 
rating.

In short, based on the medical evidence and the veteran's 
statements, the Board can identify no basis on which to find 
that his psychiatric symptomatology has resulted in such 
occupational and social impairment as is required for a 50 
percent rating.  Therefore, the Board finds that the criteria 
for a disability rating in excess of 30 percent are not met.  
In reaching this conclusion, the Board has given due 
consideration to the provisions of 38 C.F.R. § 4.7 and the 
doctrine of reasonable doubt.  The evidence of record does 
not show, however, that the psychiatric manifestations more 
closely approximate those required for a higher rating.  For 
the reasons shown above, the Board has determined that the 
preponderance of the evidence is against a rating in excess 
of 30 percent for generalized anxiety disorder.

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that her service-connected 
generalized anxiety disorder results in marked interference 
with employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2006) [extraschedular 
rating criteria].  The veteran's sole contention is that his 
psychiatric disorder warrants a higher rating.  Accordingly, 
in the absence of the matter being raised by the veteran or 
adjudicated by the RO, the Board will not address the 
veteran's entitlement to an extraschedular rating.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the event the 
veteran believes that an exceptional or unusual disability 
picture is present which warranted consideration of an 
extraschedular rating by appropriate VA officials, he may 
raise this with the RO.

Entitlement to a compensable disability rating for tinea 
pedis.  

Pertinent laws and regulations

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655 (2006); see also Engelke v. Gober, 10 Vet. 
App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 
311 (1992).

Analysis

In the August 2005 remand, the Board instructed the RO to 
schedule the veteran for a VA examination to determine the 
current severity of his service-connected tinea pedis.  In 
the body of the remand, the Board noted that the applicable 
rating criteria for skin disorders were amended effective 
August 30, 2002 and that the veteran had not been afforded a 
VA examination that addresses the rating criteria of the 
revised skin regulations.  The Board indicated that an 
examination was needed to determine the current severity of 
the tinea pedis based on the rating criteria in effect both 
prior to and since August 30, 2002.  

In response to the Board's remand directive, the RO scheduled 
the veteran for a VA examination in March 2006.  In the March 
2006 VCAA letter, the RO advised the veteran that they would 
notify him of the date, time and place of the examination and 
that if he could not keep the appointment he should contact 
the medical facility as soon as he received the appointment 
notice.  The RO also advised the veteran that the purpose of 
the examination was to evaluate his disability claim and that 
if he, without good cause, failed to report for the 
examination they may have to deny his claim.  The record 
reflects that the veteran failed to report for that scheduled 
examination, however, and neither he nor his representative 
has provided any adequate reason or good cause for his 
failure to report for that evaluation.

The July 2006 SSOC noted the veteran had failed to report for 
his VA examination and that, consequently, evidence expected 
from that examination which might have been material to the 
outcome of his claim could not be considered.  The SSOC set 
forth the provisions of 38 C.F.R. § 3.655 - which, as has 
been discussed above, include the ramifications of a failure 
to report for an examination scheduled pursuant to a claim 
for a higher rate of disability compensation.

Clearly, based on the evidence cited, the veteran failed 
without explanation to report for his scheduled March 2006 VA 
examination.  The examination was scheduled to evaluate the 
severity of his service-connected tinea pedis, which is the 
dispositive issue before the Board.  It is patently obvious 
from the record before the Board that he was advised of what 
was required of him to adjudicate this claim, but he 
nonetheless has failed to comply.  See Connolly v. Derwinski, 
1 Vet. App. 566, 569 (1991).

There is no indication the veteran's address has changed; he 
has not submitted a change of address form, nor has any mail 
to him been returned as undeliverable.  If, per chance, he 
has changed addresses without informing VA, it is well 
established that it is his responsibility to keep VA advised 
of his whereabouts in order to facilitate the conducting of 
medical inquiry.  If he does not do so, "there is no burden 
on the part of the VA to turn up heaven and earth to find 
him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

The Court also has ruled that there is a "presumption of 
administrative regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties - including insofar as mailing notices, etc.  And to 
rebut this presumption, there must be "clear evidence" to the 
contrary that either VA's regular mailing practices were not 
regular or they were not followed.  More precisely, in order 
to rebut this presumption the veteran must establish both 
that the mailing was returned as undeliverable and that there 
were other possible and plausible addresses to contact him.  
See, e.g., Davis v. Principi, 17 Vet. App. 29 (2003); Woods 
v. Gober, 14 214 (2000); Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  In this case, though, no clear evidence to the 
contrary has been presented with which to rebut the 
presumption of administrative regularity.  It is therefore 
presumed that timely notice of the VA examination was sent to 
the veteran at his most recent address of record.

As noted above, a veteran failing to report for a scheduled 
examination must show good cause for so doing.  See 38 C.F.R. 
§ 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997); 
Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).  The record 
contains no justifiable indication of the reasons for the 
veteran's failure to appear for his March 2006 VA 
examination.  Consequently, as no such good cause has been 
shown, his claim for a higher rating must be denied as a 
matter of express VA regulation.  See 3.655(b).  This is 
nondiscretionary, as evidenced by use of the word "shall" in 
this regulation.

The Board further notes, parenthetically, that VA medical 
records and a VA examination pertaining to the veteran's skin 
disability have been obtained.  But none of this evidence 
shows he would be entitled to a higher rating, even if the 
Board had this discretion to go ahead and adjudicate his 
claim.  When, as here, disposition of the claim is based on 
the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to an increased disability rating for generalized 
anxiety disorder, currently evaluated as 30 percent 
disabling, is denied.425294442

Entitlement to a compensable disability rating for tinea 
pedis is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


